Case 1:19-cv-09699-GBD Document13 Filed 02/05/20 Pageiof1

BOND sige

 

600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

SAMUEL G. DOBRE
sdobre@bsk.com
P: 646.253.2320
F: 646.253.2377

February 5, 2020

 

 

VIA ELECTRONIC CASE FILING i} Sb” SDNY

Hon. George B. Daniels, U.S.D. J. | Din * MENT

Southern District of New York ep PCTRONICALLY FILED

Daniel Patrick Moynihan ees BOC *
!

 

United States Courthouse
500 Pearl Street
New York, New York 10007-1312

 

 

 

Re: Rogers v. Ben & Sans Concepts LLC d/b/a Ratatouille et al
Civil Action No, 1:19-cv-9699

Dear Judge Daniels:

Please be advised that we represent Defendants Ben & Sands Concepts LLC d/b/a Ratatouille
and 596 Third Avenue, LLC, in the above-captioned action. I am submitting this joint letter
request on behalf of the Plaintiff and Defendants respectfully requesting that the February 20,
2020 Initial Conference be adjourned for thirty (30) days while the parties pursue settlement
discussions. This is the first request for an adjournment. It has been stipulated by and between
the Parties that Defendants time to answer, or otherwise respond to, Plaintiff's Complaint is
extended up to and including March 20, 2020.

If this meets with Your Honor’s approval, the Parties respectfully request you please “So Order”
where indicated below.

Respectfully Submitted,

BOND, SCHOENECK & KING, PLLC SO ORDERED

FEp
Soanl Shee Guy, 8 Donde

op Gree B. Daniels

ce: Bradly Marks, Esq.
THE MARKS LAW FIRM, PC
Attorney for Plaintiff
175 Varick Street, 3rd Floor
New York, NY 10014
(646) 770 - 3775

 

Attorneys At Law | A Professional Limited Liability Company
167879.1 2/4/2020

 

 
